F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 17 2000
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    SANFORD B. SCHUPPER,

                Plaintiff-Appellant,

    v.                                                   No. 99-1402
                                                     (D.C. No. 98-B-2029)
    FOURTH JUDICIAL DISTRICT                               (D. Colo.)
    ATTORNEYS OFFICE FOR THE
    STATE OF COLORADO,

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before TACHA , PORFILIO , and EBEL , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       In his district court complaint, plaintiff Sanford B. Schupper sought

a preliminary restraining order and temporary and permanent injunctions

enjoining defendant Fourth Judicial District Attorneys Office for the State of

Colorado from obtaining further disclosures of Mr. Schupper’s financial records

from various banking and financial institutions. Mr. Schupper contended that

defendant had obtained his banking and financial records in violation of the Right

to Financial Privacy Act (RFPA), 12 U.S.C. §§ 3401-3422. Mr. Schupper appeals

the district court’s dismissal of his complaint for failure to state a claim upon

which relief may be granted pursuant to Fed. R. Civ. P. 12(b)(6). On appeal,

Mr. Schupper claims that the district court erred (1) in finding that the RFPA does

not apply to state and local authorities, and (2) in finding that the RFPA did not

apply in light of alleged FBI involvement in the case. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

       The legal sufficiency of a complaint is a question of law; hence a

Rule 12(b)(6) dismissal is reviewed     de novo . See Sutton v. Utah State Sch. for the

Deaf & Blind , 173 F.3d 1226, 1236 (10th Cir. 1999). “The court’s function on

a Rule 12(b)(6) motion is not to weigh potential evidence that the parties might

present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.”   Id. (quotation




                                             -2-
omitted). In reviewing the district court’s grant of a Rule 12(b)(6) motion to

dismiss,

       all well-pleaded factual allegations in the . . . complaint are accepted
       as true and viewed in the light most favorable to the nonmoving
       party. A 12(b)(6) motion should not be granted unless it appears
       beyond doubt that the plaintiff can prove no set of facts in support of
       his claim which would entitle him to relief.

Id. (citations and quotations omitted).

       Mr. Schupper asks this court to find that the district court’s dismissal of his

action on the basis of an insufficient complaint was in error. Mr. Schupper’s

appendix does not, however, contain a copy of the complaint filed in the district

court. “‘[I]t is counsel’s responsibility to see that the record on appeal is

sufficient for consideration and determination of the issues on appeal.’”       Roberts

v. Roadway Express, Inc. , 149 F.3d 1098, 1105 n.3 (10th Cir. 1998) (       quoting

10th Cir. R. 10.3). This responsibility to the record on appeal is equally as

applicable to an appellant’s appendix.     See Morrison Knudsen Corp. v. Fireman’s

Fund Ins. Co. , 175 F.3d 1221, 1237 n.15 (10th Cir. 1999).

       This court may decline to review an issue where counsel does not fulfill

the responsibility to provide a document necessary for consideration and

determination of the issue.   See Gowan v. United States Dep’t of Air Force      ,

148 F.3d 1182, 1192 (10th Cir.),    cert. denied , 525 U.S. 1042 (1998);    see also

Rios v. Bigler , 67 F.3d 1543, 1553 (10th Cir. 1995) (“It is not this court’s burden


                                            -3-
to hunt down the pertinent materials. Rather, it is Plaintiff’s responsibility as the

appellant to provide us with a proper record on appeal.”). Here, Mr. Schupper

challenges the district court’s determination that his complaint was insufficient

to state a cognizable claim. We cannot review the district court’s decision

without review of Mr. Schupper’s complaint.        See, e.g., United States v. Vasquez ,

985 F.2d 491, 494 (10th Cir. 1993) (“When the record on appeal fails to include

copies of the documents necessary to decide an issue on appeal, the Court of

Appeals is unable to rule on that issue.”). Therefore, by failing to include the

complaint as part of his appendix, Mr. Schupper waives any claims concerning the

district court’s finding of insufficiency.   1



       The judgment of the United States District Court for the District of

Colorado is AFFIRMED.



                                                        Entered for the Court



                                                        Deanell Reece Tacha
                                                        Circuit Judge




1
       Although we premise our affirmance of the district court’s dismissal of
plaintiff’s complaint on his failure to provide an adequate record for review, we
have, to the extent possible, considered plaintiff’s arguments, and we find them to
be without merit.

                                             -4-